Title: The American Commissioners: Request for Payment from the Farmers General, [before 30 May 1777]
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur
To: 


[Before May 30, 1777]
Nous soussignés tant en notre nom que comme fondés des pouvoirs des colonies unies de l’Amérique Septentrionale prions M. De St. Marc Receveur général des fermes du Roy à Paris de payer au Trente May préfix à M. Grand Banquier demeurant à Paris que nous avons à cet effet choisi et désigné la somme d’un million de Livres pour le premier terme convenu et a compte du prix de la livraison que nous nous sommes obligés de faire a MM. Les fermiers généraux dans le courant de cette année de cinq mille boucaults de Tabacs des crus des rivieres d’York et James suivant le traité signé double entre nous et MM. Les fermiers généraux le 24 Mars dernier, de laquelle somme nous tiendrons compte a MM. Les fermiers généraux sur le prix total de la livraison qui leur sera faite, en rapportant les quittances de M. Grand ou le present mandat de lui acquitté à paris le [blank in MS.]

Note by Franklin: Order on the Farmers General

